Foote, C.
The notice of appeal is the initiatory step taken in the Superior Court in order to obtain a hearing upon appeal in this court. That notice must be signed by the attorney of record in that court. (Prescott v. Salthouse, 53 Cal. 221; affirmed in Whittle v. Renner, 55 Cal. 395.)
Being a proceeding which must be commenced in the Superior Court where the trial was had, it is not necessary that the attorney who there conducts it shall be entitled to practice law and be heard in that capacity in this court, provided he be qualified to act and is the attorney of record in the court below.
The motion to dismiss the appeal should be denied.
Belcher, C. C., and Hayne, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the motion to dismiss the appeal is denied.